          Case 2:18-cv-00033-GMN-NJK Document 128 Filed 03/23/21 Page 1 of 2




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     BRICK SHALAKO HOUSTON, JR.,
 8                                                         Case No. 2:18-cv-00033-GMN-NJK
            Plaintiff,
 9                                                                       ORDER
     v.
10                                                                   [Docket No. 123]
     WEIR, et al.,
11
            Defendants.
12
13         Pending before the Court is a motion to extend or stay the deadline to file dispositive
14 motions filed by Defendants Kincaid, Deas, and Kelsey (“Defendants”). Docket No. 123. The
15 Court has considered Defendants’ motion. Plaintiff did not file a response, and the time to do so
16 has now passed. See Docket. The motion is properly resolved without a hearing. See LR 78-1.
17         A motion to extend deadlines in the Court’s scheduling order must be supported by a
18 showing of good cause for the extension. LR 26-3; see also Johnson v. Mammoth Recreations,
19 Inc., 975 F.2d 604, 608–09 (9th Cir. 1992). 1 The “good cause” inquiry focuses mostly on the
20 movant’s diligence. Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294–95 (9th Cir. 2000). Good
21 cause to extend a discovery deadline exists “if it cannot reasonably be met despite the diligence of
22 the party seeking the extension.” Johnson, 975 F.2d at 609. Although prejudice to the opposing
23 party may also be considered, when the movant “fail[s] to show diligence, ‘the inquiry should
24 end.’” Coleman, 232 F.3d at 1295 (quoting Johnson, 975 F.2d at 609). The Court has broad
25 discretion in supervising pretrial litigation. Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087
26 (9th Cir. 2002).
27
          1
            The “good cause” standard in Local Rule 26-3 is the same as the standard governing
28 modification of the scheduling order under Fed. R. Civ. P. 16(b).
          Case 2:18-cv-00033-GMN-NJK Document 128 Filed 03/23/21 Page 2 of 2




 1          Defendants submit that good cause exists to extend the deadline to file dispositive motions
 2 until 30 days after the Court rules on their pending motion to dismiss. Docket No. 123 at 3. In
 3 their pending motion to dismiss, Defendants submit that federal courts have dismissed at least
 4 three of Plaintiff’s cases for frivolousness or failure to state a claim upon which relief can be
 5 granted. Docket No. 117 at 4. Defendants, therefore, ask the Court to revoke Plaintiff’s in forma
 6 pauperis status and dismiss the instant case. Id.
 7          On March 4, 2021, the Court stayed the dispositive motion deadline on a temporary basis
 8 to allow full briefing of the instant motion. Docket No. 127. Plaintiff, however, failed to file a
 9 response to the instant motion or request an extension to file a response. See Docket. Plaintiff’s
10 failure to respond to Defendants’ motion constitutes a consent to the granting of the motion. See
11 LR 7-2(d). Further, in examining the merits of the motion, the Court finds that good cause exists
12 to grant Defendants’ request.
13          Accordingly, Defendants’ motion to extend the deadline to file dispositive motions, Docket
14 No. 123, is hereby GRANTED. The deadline to file dispositive motions is extended until 30 days
15 after the Court rules on Defendants’ pending motion to dismiss. The deadline to file a joint pretrial
16 order is extended until 30 days after the deadline to file dispositive motions. If dispositive motions
17 are filed, the deadline for filing the joint pretrial order is suspended until 30 days after decision on
18 the dispositive motions or further Court order.
19          IT IS SO ORDERED.
20          DATED: March 23, 2021.
21                                                 ____________________________________
                                                   NANCY J. KOPPE
22                                                 UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
